IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00220-CV

                             IN RE JOY'E HUDSON


                               Original Proceeding

                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2019-1911-4


                         MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus, filed on September 3, 2021, is denied.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed September 15, 2021
[OT06]